Case 3:21-cv-00805-K-BT Document17 Filed 07/06/21 Pageiof2 PagelD 94

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF TEXAS

US. DISTRICT COURT
NORTHERN LED. OF TEXAS Icause No: 3-21-CV-00805-K=BT

 

Joe Hunsinger
Plaintiff

 

JUL -6 2021
V.

W STREETS LLC,| CLERK, US. DISTRICT COURT
Defendant By a
MOTION TO DISMISS
WITH PREJUDICE

COMES NOW the Plaintiff, hereby stipulates to dismiss this civil action with
Prejudice.

 

 

 

 

 

 

July 1, 2021
Joe Aultsmger
7216 CF Hawn Frwy.

Dallas, Texas 75217
Joe75217@gmail.com
214-682-7677

CERTIFICATE OF SERVICE

| hereby certify that service to Defendant or opposing counsel will be
accomplished by the CM/ECF system or regular mail.

Joe Hupsinger—
7216 Hawn Frwy.
Dallas, Texas 75217

Joe75217@gmail.com
214-682-7677

 
 

Case 3:21-cv-00805-K-BT Document17 Filed 07/06/21 Page2of2 PagelD.95

Joe Hunsinger
7216 CF Hawn Frwy.
Dallas, Texas 75217

 

NORTH TEXAS TX P&DC
DALLAS TX 750 |
30 JUN 2021 PM2 L

me aE EY
Ri Nt ew § ah. ba mr &

   

FOREVER / USA

guL ean

po tert

Federal Court
1100 Commerce St # 1452

Dallas, TX 75242

ee rae" Ghee help

‘®

 
